Judgment in plaintiff’s favor for personal injuries suffered while employed by defendant as a domestic servant, by the falling of an electric light globe in the kitchen of the defendant’s house, reversed on the law and the facts and a new trial granted, costs to appellant to abide the event. The charge of the court at folio 463 was erroneous. (Perlman v. Schanck, 192 App. Div. 179; Bleecker v. Johnston, 69 N. Y. 309; Schwier v. New York Cent. & H. R. R. R. Co., 90 id. 558; Baesens v. New York Central Railroad Co., [3d Dept.] 201 App. Div. 191; Reehil v. Fraas, [2d Dept., per Gaynor, J.] 129 id. 563.) We are also of the opinion that the determination of the jury is against the weight of the evidence. Lazansky, P. J., Carswell, Scudder, Tompkins and Johnston, JJ., concur.